Citation Nr: 1629712	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  13-26 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to an initial rating in excess of 70 percent for service-connected depression.

3.  Entitlement to a rating in excess of 10 percent for right inguinal hernia.

4.  Entitlement to a compensable initial rating for ilio-inguinal nerve neuralgia.

(The issue of entitlement to an annual clothing allowance is addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of November 2010, May 2011, and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The November 2010 rating decision denied claims of entitlement to service connection for a bilateral shoulder disability, asthma, and nerve damage, and the Veteran appealed all three issues.  Entitlement to service connection for COPD (claimed as asthma) and ilio-inguinal nerve neuralgia (claimed as nerve damage) was granted in an August 2013 rating decision.  Therefore, those issues are no longer before the Board.

In his September 2013 substantive appeal (VA Form 9), the Veteran requested a personal hearing before a Veterans Law Judge.  In August 2014, the Board remanded the case for a Travel Board hearing.  The hearing was scheduled for December 2014, but the Veteran did not attend.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The Board determines that a remand is necessary to allow for further development of the claim of entitlement to service connection for a bilateral shoulder disability. Specifically, the record reflects that the Veteran applied for and was denied disability benefits from the Social Security Administration (SSA), but the records are not associated with the claims file.  When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  See also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.").  Here, the Board cannot determine the basis on which the SSA disability claim was made.  Consequently, there is a reasonable possibility the records will help the Veteran substantiate his claim.  Thus, the claim for service connection for bilateral shoulder disability must be remanded so that records from the SSA may be obtained.

In May 2011, the RO granted the claim of entitlement to service connection for major depressive disorder and assigned an initial 70 percent rating.  A claim for a rating in excess of 10 percent for right inguinal hernia was denied.  In June 2011, the Veteran filed a timely Notice of Disagreement (NOD) with that decision.  The RO responded in a June 2011 letter that the Veteran had not identified the claims he sought to appeal and requested that he do so.  The Veteran did not respond.  However, review of the Veteran's NOD reflects that it indicated that the NOD "specifically covers all the determinations made by the regional office unless specifically excluded."  Consequently, a remand is required for issuance of a statement of the case (SOC) with regard to the claims for higher ratings for major depressive disorder and right inguinal hernia.  See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that, although these issues were subsequently addressed in rating decisions in connection with new claims, these rating decisions did not resolve the appeal.  See Myers v. Principi, 16 Vet. App. 228 (2002) (where a veteran had filed a timely appeal from a prior RO decision and VA failed to recognize the appeal, neither the prior RO decision nor its subsequent denial of reopening of the claim becomes final).  See also Jones v. Shinseki, 23 Vet. App. 122, 125 (2009), aff'd, 619 F.3d 1368 (Fed. Cir. 2010) ("[O]nce an NOD has been filed, further RO decisions, which do not grant the benefit sought, cannot resolve the appeal that remains pending before the Board.  Only a subsequent Board decision can resolve an appeal that was initiated but not completed") (quoting Juarez v. Peake, 21 Vet. App. 537, 543 (2008)).

In an August 2013 rating decision, the RO granted the claim of entitlement to service connection for ilio-inguinal nerve neuralgia and assigned a noncompensable rating.  The noncompensable evaluation was continued in a December 2013 rating decision, and the Veteran appealed in a timely NOD submitted in June 2014.  No SOC has been issued in relation to this NOD.  A remand of this claim for issuance of a SOC is therefore warranted as well.  See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Request records relevant to the Veteran's application and denial of disability benefits from the SSA. All requests and responses, positive and negative, must be documented in the claims file.

2.  After completing the above development, and any other development deemed necessary, readjudicate the claim for service connection for bilateral shoulder disability.  If the benefit sought remains denied, provide a supplemental SOC to the Veteran and his representative and return the appeal to the Board for appellate review.

3.  Issue an SOC in response to the June 2011 NOD with the May 2011 decision assigning an initial rating of 70 percent to the Veteran's service-connected depression and denying a rating in excess of 10 percent for right inguinal hernia and to the June 2014 NOD with the August 2013 rating decision assigning a noncompensable initial rating for ilio-inguinal nerve neuralgia.  Inform the Veteran that if any claims are not resolved to his satisfaction, a timely Substantive Appeal must be filed in order for the Board to review the appeals on these issues.  If a timely substantive is filed, return these matters to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




